
	

113 HR 2179 IH: Physical Activity Guidelines for Americans Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2179
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Kind (for himself
			 and Mr. Schock) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the publication by the Secretary of Human
		  Services of physical activity guidelines for Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Physical Activity Guidelines for
			 Americans Act.
		2.Physical activity
			 guidelines for Americans
			(a)Report
				(1)In generalAt least every 10 years, the Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall publish a report entitled Physical
			 Activity Guidelines for Americans. Each such report shall contain
			 physical activity information and guidelines for the general public, and shall
			 be promoted by each Federal agency in carrying out any Federal health program.
			 Not later than 5 years after the publication of the first such report, and
			 every 10 years thereafter, the Secretary shall publish a report highlighting
			 the best practices and continuing issues in the physical activity arena, which
			 may focus on a particular group, subsection, or other division of the general
			 public or a particular issue relating to the physical activity of
			 Americans.
				(2)Basis of guidelinesThe information and guidelines contained in
			 each report required under paragraph (1) shall be based on the preponderance of
			 the scientific and medical knowledge which is current at the time the report is
			 prepared, and shall include guidelines for identified population subgroups,
			 including children, if the preponderance of scientific and medical knowledge
			 indicates those subgroups require different levels of physical activity.
				(b)Approval by Secretary
				(1)ReviewAny Federal agency that proposes to issue
			 any physical activity guidance for the general population or identified
			 population subgroups shall submit the text of such guidance to the Secretary
			 for a 60-day review period.
				(2)Basis of review
					(A)In generalDuring the 60-day review period established
			 in paragraph (1), the Secretary shall review and approve or disapprove such
			 guidance to assure that the guidance either is consistent with the
			 Physical Activity Guidelines for Americans or that the guidance
			 is based on medical or new scientific knowledge which is determined to be valid
			 by the Secretary. If after such 60-day review period the Secretary has not
			 notified the proposing agency that such guidance has been disapproved, then
			 such guidance may be issued by the agency. If the Secretary disapproves such
			 guidance, it shall be returned to the agency. If the Secretary finds that such
			 guidance is inconsistent with the Physical Activity Guidelines for
			 Americans and so notifies the proposing agency, such agency shall
			 follow the procedures set forth in this subsection before disseminating such
			 proposal to the public in final form. If after such 60-day period, the
			 Secretary disapproves such guidance as inconsistent with the Physical
			 Activity Guidelines for Americans the proposing agency shall—
						(i)publish a notice in the Federal Register of
			 the availability of the full text of the proposal and the preamble of such
			 proposal which shall explain the basis and purpose for the proposed physical
			 activity guidance;
						(ii)provide in such notice for a public comment
			 period of 30 days; and
						(iii)make available for public inspection and
			 copying during normal business hours any comment received by the agency during
			 such comment period.
						(B)Review of commentsAfter review of comments received during
			 the comment period, the Secretary may approve for dissemination by the
			 proposing agency a final version of such physical activity guidance along with
			 an explanation of the basis and purpose for the final guidance which addresses
			 significant and substantive comments as determined by the proposing
			 agency.
					(C)AnnouncementAny such final physical activity guidance
			 to be disseminated under subparagraph (B) shall be announced in a notice
			 published in the Federal Register, before public dissemination along with an
			 address where copies may be obtained.
					(D)Notification of disapprovalIf after the 30-day period for comment as
			 provided under subparagraph (A)(ii), the Secretary disapproves a proposed
			 physical activity guidance, the Secretary shall notify the Federal agency
			 submitting such guidance of such disapproval, and such guidance may not be
			 issued, except as provided in subparagraph (E).
					(E)Review of disapprovalIf a proposed physical activity guidance is
			 disapproved by the Secretary under subparagraph (D), the Federal agency
			 proposing such guidance may, within 15 days after receiving notification of
			 such disapproval under subparagraph (D), request the Secretary to review such
			 disapproval. Within 15 days after receiving a request for such a review, the
			 Secretary shall conduct such review. If, pursuant to such review, the Secretary
			 approves such proposed physical activity guidance, such guidance may be issued
			 by the Federal agency.
					(3)DefinitionsIn this subsection:
					(A)The term physical activity guidance
			 for the general population does not include any rule or regulation
			 issued by a Federal agency.
					(B)The term identified population
			 subgroups shall include, but not be limited to, groups based on factors
			 such as age, sex, race, or physical disability.
					(c)Existing authority not
			 affectedThis section does
			 not place any limitations on—
				(1)the conduct or support of any scientific or
			 medical research by any Federal agency; or
				(2)the presentation of any scientific or
			 medical findings or the exchange or review of scientific or medical information
			 by any Federal agency.
				
